               Case 4:20-cv-02180-JST Document 86 Filed 01/19/21 Page 1 of 4




 1 MATTHEW D. ZINN (State Bar No. 214587)
   ANDREW P. MILLER (State Bar No. 324093)
 2 SHUTE, MIHALY & WEINBERGER LLP
   396 Hayes Street
 3 San Francisco, California 94102
   Telephone: (415) 552-7272
 4 Facsimile: (415) 552-5816
   zinn@smwlaw.com
 5 amiller@smwlaw.com
 6 Attorneys for Defendants
   COUNTY OF ALAMEDA,
 7 GREGORY J. AHERN,
   and NICHOLAS MOSS
 8
 9                          UNITED STATES DISTRICT COURT
10        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
11
12 JANICE ALTMAN et al.,                       Case No. 4:20-cv-02180
13                Plaintiffs,                  STIPULATION AND
                                               [PROPOSED] ORDER
14        v.
                                               The Hon. Jon S. Tigar
15 COUNTY OF SANTA CLARA et al.,
16                Defendants.
17
18        Pursuant to United States District Court, Northern District of California Civil
19 Rules of Court, Rules 6-2 and 16-2(d), Defendants County of Alameda, Gregory J.
20 Ahern, and Nicholas Moss (“Defendants”) and Plaintiffs Janice Altman et al.,
21 through counsel, hereby enter into the following Stipulation and request that the
22 Court issue the attached order accordingly.
23                                      STIPULATION
24        WHEREAS, on November 30, 2020, this Court granted with leave to amend
25 Defendants’ motion to dismiss Count 2 of Plaintiffs’ First Amended Complaint (due
26 process); ordered that Plaintiffs could file a Second Amended Complaint within 21
27 days of that order; and ordered that if Plaintiffs did not file an amended complaint,
28 Plaintiffs’ due process claim would be dismissed with prejudice;

     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
               Case 4:20-cv-02180-JST Document 86 Filed 01/19/21 Page 2 of 4




 1        WHEREAS, following this Court’s order on the motion to dismiss, Defendants
 2 retained new counsel;
 3        WHEREAS, Defendants anticipated that Plaintiffs would file a Second
 4 Amended Complaint on or before December 21, 2020, and further anticipated that
 5 Defendants would move to dismiss that complaint;
 6        WHEREAS, Plaintiffs did not file a Second Amended Complaint;
 7        WHEREAS, on December 31, 2020, pursuant to a stipulation of the Parties,
 8 this Court ordered that Defendants’ answer shall be due on January 18, 2020, that
 9 the Initial Case Management Conference shall be continued to January 26, 2020,
10 and that the Parties shall file a Joint Case Management Statement with the Court
11 on or before January 19, 2021;
12        WHEREAS, the County will be filing its answer by January 19, and although
13 it had contemplated filing a motion for judgment on the pleadings thereafter, the
14 County has since decided against filing a motion at this time;
15        WHEREAS, there is no dispositive motion pending that might obviate the need
16 for the Rule 26(f) conference, a discovery plan, and initial disclosures; and
17        WHEREAS, the parties require additional time to comply with those
18 requirements before a case management conference;
19        NOW THEREFORE, the parties to this action, by and through their respective
20 counsel, hereby stipulate and request that the Court issue an order as follows:
21        1.      The parties request that the Court continue the Initial Case
22 Management Conference currently scheduled for Tuesday, January 26, 2021 by
23 three weeks to February 16, 2021, or such time thereafter as is convenient for the
24 Court.
25        2.      The parties will file and serve a Joint Case Management Statement one
26 week before the new scheduled date for the Initial Case Management Conference or
27 as otherwise ordered by the Court.
28
                                               2
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
                Case 4:20-cv-02180-JST Document 86 Filed 01/19/21 Page 3 of 4




1          3.      The parties shall meet and confer as required by Federal Rules of Civil
2 Procedure, Rule 26(f) (“Rule 26(f) Conference”) no later than Tuesday, January 26,
3 2021.
4          4.      The parties shall make the initial disclosures required by Federal Rules
5 of Civil Procedure, Rule 26(a)(1) no later than Tuesday, February 9, 2021.
6          5.      This stipulation may be executed in counterparts and by email or
7 facsimile.
8 DATED: January 19, 2021                  SHUTE, MIHALY & WEINBERGER LLP
9
10
                                           By:       /s/Matthew D. Zinn
11
                                                 MATTHEW D. ZINN
12                                               ANDREW P. MILLER
13
                                                 Attorneys for Defendants
14                                               COUNTY OF ALAMEDA, GREGORY J.
15                                               AHERN, AND NICHOLAS MOSS

16 DATED: January 19, 2021                 SEILER EPSTEIN, LLP
17
18
19                                         By:       /s/George M. Lee
                                                 GEORGE M. LEE
20
21                                               Attorneys for Plaintiffs

22
23
           I hereby attest that I have on file all holographic signatures corresponding to
24
     any signatures indicated by a conformed signature (/S/) within this e-filed document.
25
                                                  /s/Matthew D. Zinn___________________
26
27
28
                                                 3
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
                 Case 4:20-cv-02180-JST Document 86 Filed 01/19/21 Page 4 of 4




 1                                    [PROPOSED] ORDER
 2           The above parties having stipulated, and good cause appearing, IT IS HEREBY
 3 ORDERED that the Initial Case Management Conference in this matter be
 4 continued to ___________, 2021 at ______.
 5           The Plaintiffs and the County Defendants shall file a Joint Case Management
 6 Statement with the Court on or before ___________, 2021.
 7           The Plaintiffs and the County Defendants shall meet and confer pursuant to
 8 Federal Rules of Civil Procedure, Rule 26(f) on or before ___________, 2021.
 9           The Plaintiffs and the County Defendants shall make the initial disclosures
10 required by Federal Rules of Civil Procedure, Rule 26(a)(1) on or before ___________,
11 2021.
12
13 DATED: ________________, 2021
14
15
                                               Hon. Jon S. Tigar
16
                                               United States District Judge
17
     1328265.3

18
19
20
21
22
23
24
25
26
27
28
                                                 4
     STIPULATION AND [PROPOSED] ORDER
     Case No. 4:20-cv-02180
